Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because  the claimed invention is directed to non-statutory subject matter.  
Claims 1-9 are directed to a computer readable media.  The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media.  A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation "non-transitory" to the claim.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   Regarding independent claims 1, 10, 18 the claimed invention is directed to an abstract idea without significantly more. The claims are directed to determining compensation for media content which is a  “Method of Organizing Human Activity” relating to the managing human behavior and interactions. Other than reciting generic devices and a database nothing in the claims precludes the steps from being performed mentally/manually.  But for the device and database elements the limitations on receiving criteria, compare criteria, select revenue sharing scheme, compensate according to the revenue sharing scheme.  is a process that under its broadest reasonable interpretation is a method of organizing human activity that could be performed by mentally/manually but for the recitation of generic computer elements. Thus, the claims recite an abstract idea.

 The judicial exception is not integrated into a practical application. The computers are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. The additional element(s) does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Simply implementing the abstract idea on a generic computer environment is not a practical application of the abstract idea and does not take the claim out of the method of organizing human activity grouping. 

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   Regarding independent claims 1, 10, 18 the claimed invention is directed to an abstract idea without significantly more. The claims are directed to determining compensation for media content which is a mental process. Other than reciting a devices and a database nothing in the claims precludes the steps from being performed mentally.  But for the devices and database the limitations on receiving criteria, compare criteria, select revenue sharing scheme, compensate according to the revenue sharing scheme is a process that under its broadest reasonable interpretation could be performed by mentally but for the recitation of generic computer elements.  If claim limitations, under the broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Further the above limitations related to compensating for media content stripped of the identified additional and insignificant elements could also be considered a “Method of Organizing Human Activity” relating to the managing human behavior and interactions.  Thus, the claims recite an abstract idea.

 The judicial exception is not integrated into a practical application. The computers are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. The additional element(s) does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Simply implementing the abstract idea on a generic computer environment is not a practical application of the abstract idea and does not take the claim out of the mental process or method of organizing human activity grouping. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, with respect to integration of the abstract idea into a practical application, the additional elements of devices/database amounts to no more than mere instructions to apply the exception using a generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  Collecting, analyzing and displaying information, and receiving and transmitting over a network are conventional in the computing arts.  (MPEP 2106.05h;  See also Alice v. CLS, “. Nearly every computer will include a ‘communications controller’ and ‘data storage unit’ capable of performing the basic calculation, storage, and transmission functions required by the method claims.”).]   The claims are not patent eligible.

Regarding the dependent claims, these claims are directed to limitations which serve to limit the ranking analysis steps.  The subject matter of claims 2/11 (filter scheme and send it), 3/12 (select scheme), 4/14/19 (trigger threshold to charge service fees), 5/13/15 (trigger threshold is downloads), 6/16 (trigger threshold based on waiting period), 7 (cancellation policy), 8 (media criteria), 9/17/20 (database table) appear to add additional steps to the abstract idea, implemented by generic computers.   These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide descriptive details that offer helpful context, but have no impact on statutory subject matter eligibility.

Therefore the limitations on the invention, when viewed individually and in ordered combination are directed to in-eligible subject matter.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1,2,4,6,8,9,10,11,14,16,18,19 are rejected under 35 U.S.C. 103 as being unpatentable over Vormweg 9870581 in view of Atureyliya 20100106634

Regarding Claim 1, Vormeg discloses

receiving, from a first device, media content criteria of a media content for a particular event;
Vormeg is directed to an online content marketplace.  (Vormeg, abstract).  Vormeg discloses a content creator may request a content item for purchase from a content element provider.  (Vormweg, col.10,lns.4-16, “In some implementations, the element marketplace further facilitates matching element providers and content creators by allowing a content creator to request a specific element provider for special-order element creation. For example, if a content creator has had a good experience with a particular element provider and/or likes the elements generated by the particular elements provider, the element marketplace may enable communication between content creators and element providers for special-order element generation. Any special-order element generated by the element provider may then be uploaded and ingested into the element marketplace by the element intake module 210 and made available for use by other content creators.”)

using the selected revenue-sharing scheme to compensate the first device and the second device.

“The element tracking module 230 monitors element transactions between element providers and content creators and manages the payment modality agreed upon between the element providers and content creators. In one implementation, a transaction record generated by the element transaction module 220 is utilized for monitoring transactions and managing payment terms. In one implementation, the transaction record may indicate the selected element, a reference corresponding to the selected element, the element provider, the content creator, and the selected payment modality to apply to the transaction. Furthermore, the transaction record may identify and log in which content items the element has been used.” (Co l12, lns.9-25” (53) At block 530, reports for a content creator detailing use of elements by the content creator are generated. In one implementation, the content creator reports detail information including, but not limited to, recommendations for elements based on previous element usage, revenue share breakdowns, indications on how addition of elements has improved performance of a content item and/or channel, and so on. Lastly, at block 540, reports for the element marketplace are generated detailing use of elements in the element marketplace. In some implementations, the reports for the element marketplace provide the top ten element providers (e.g., in terms of user ratings), information on the best element for the price, element ratings and feedback, and so on.”)

Vormeg does not explicitly disclose

comparing the media content criteria with a list of stored media content criteria in a database;
selecting a revenue-sharing scheme from a plurality of revenue-sharing schemes that are associated with matching media content criteria, wherein a selected revenue-sharing scheme includes revenue-sharing scheme attributes that outline a compensation for a consumption of the media content that is transmitted by a second device;
Atureliya is directed to a system for coordinating investors in a project.  (Altureliya, abstract).   Altureylia discloses that the system may recommend a profit sharing arrangement for the project based upon similar past projects.  (Altureliya, para 0034-35, “According to another aspect of the invention the system generates initial fixed and profit share recommendations to offer in a defined plan based upon historic transactions for similar requirements and information available on current market values of the required resources.  According to another aspect of the invention the system allows maximum fulfillment to be carried out using the values stated in the catalogues that resource suppliers have created with the remainder of the initial fixed and profit share amounts being based upon the historic transacted amounts and current market valuations as detailed above.”)  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine Vormeg with the revenue scheme of Altureliya with the movitation of funding a project.  Id.

Regarding Claim 2, Vormeg and Altureliya disclose the medium of claim 1.

Vormeg does not explicitly disclose
receiving a specific revenue-sharing scheme attribute from the first device; using the specific revenue-sharing scheme attribute to filter the plurality of revenue-sharing schemes that are associated with the matching media content criteria; and sending filtered revenue- sharing schemes to the second device.
Altureliya discloses a users may submit projects to a system and the system may deliver financing schemes based on similar projects.  (Altureliya, para 0034, “According to another aspect of the invention the system generates initial fixed and profit share recommendations to offer in a defined plan based upon historic transactions for similar requirements and information available on current market values of the required resources.”; para 0094-98, “They register on the system and request a formal valuation and improvement appraisal online. A trained individual visits them to appraise their property and creates a report on the system that they log in and view… The owner decides that they will probably get conventional finance for the loft conversion allowing them to retain all of the additional profit generated, but they do not have sufficient equity in their property or confidence to borrow enough for the ground floor extension and cloakroom as well. They decide to list the ground floor extension project on the system. The information pages on the system advise them that the risk of the cost exceeding the additional sales revenues would effectively be borne by the suppliers carrying out the build but in return for taking that risk they need to offer the suppliers rights to both a fixed payments and a share in the profit added by the extension that would need to be secured on its added value… They feel happy to agree to fixed price payments and an initial offer of a 35% share in the profit generated by the extension when it is sold by an agreed date. As the online appraisal report indicates an estimated timescale for the completion time for the project of 6 months they decide to specify a repayment date of 9 months from the commencement of works to give them sufficient time to sell the property.”) It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine Vormeg with the revenue scheme of Altureliya with the movitation of funding a project.  Id.

Regarding Claim 4, Vormeg and Altureliya disclose the medium of claim 1.

Vormeg does not explicitly disclose
wherein the revenue- sharing scheme attributes include a triggering threshold that is used as a reference to charge service fees from the first device.

Alturileya discloses terms in the revenue sharing scheme defining when the first device (e.g. the service requestor) is to be charged fees.  (Alturileya, para 0094-98, “They register on the system and request a formal valuation and improvement appraisal online. A trained individual visits them to appraise their property and creates a report on the system that they log in and view… The owner decides that they will probably get conventional finance for the loft conversion allowing them to retain all of the additional profit generated, but they do not have sufficient equity in their property or confidence to borrow enough for the ground floor extension and cloakroom as well. They decide to list the ground floor extension project on the system. The information pages on the system advise them that the risk of the cost exceeding the additional sales revenues would effectively be borne by the suppliers carrying out the build but in return for taking that risk they need to offer the suppliers rights to both a fixed payments and a share in the profit added by the extension that would need to be secured on its added value… They feel happy to agree to fixed price payments and an initial offer of a 35% share in the profit generated by the extension when it is sold by an agreed date. As the online appraisal report indicates an estimated timescale for the completion time for the project of 6 months they decide to specify a repayment date of 9 months from the commencement of works to give them sufficient time to sell the property.”) It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine Vormeg with the revenue scheme of Altureliya with the movitation of funding a project.  Id.

Regarding Claim 6, Vormeg and Altureliya disclose the medium of claim 1.
wherein the revenue- sharing scheme attributes include a triggering threshold that is based on a lapse of a waiting time period.
See prior art rejection of claim 4.

Regarding Claim 8, Vormeg and Altureliya disclose the medium of claim 1.

Vormeg does not explicitly disclose
wherein the media criteria include a specific subject, location, and time condition.
Alturileya discloses that a request for a project could entail a particular addition to a house over a particular time frame.  (Alturileya, para 0094-98, “They register on the system and request a formal valuation and improvement appraisal online. A trained individual visits them to appraise their property and creates a report on the system that they log in and view… The owner decides that they will probably get conventional finance for the loft conversion allowing them to retain all of the additional profit generated, but they do not have sufficient equity in their property or confidence to borrow enough for the ground floor extension and cloakroom as well. They decide to list the ground floor extension project on the system. The information pages on the system advise them that the risk of the cost exceeding the additional sales revenues would effectively be borne by the suppliers carrying out the build but in return for taking that risk they need to offer the suppliers rights to both a fixed payments and a share in the profit added by the extension that would need to be secured on its added value… They feel happy to agree to fixed price payments and an initial offer of a 35% share in the profit generated by the extension when it is sold by an agreed date. As the online appraisal report indicates an estimated timescale for the completion time for the project of 6 months they decide to specify a repayment date of 9 months from the commencement of works to give them sufficient time to sell the property.”) It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine Vormeg with the revenue scheme of Altureliya with the movitation of funding a project.  Id.

Regarding Claim 9, Vormeg and Altureliya disclose the medium of claim 1.
wherein the plurality of revenue-sharing schemes are stored in a look-up table (LUT) in the database.

(Altureliya, para 0078, “Information is held in a structured format known as a database on one or more of these computers so that it can be viewed or added to or modified or deleted by the users according to specific permissions allocated to them.”)  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine Vormeg with the database of Altureliya with the movitation of funding a project.  (Altureliya, abstract)

Regarding claims 10,11,14,16,18,19,20
See prior art rejections of claims 1,2,4,6,1,4,9.


Claims 3,12  are rejected under 35 U.S.C. 103 as being unpatentable over Vormweg 9870581 in view of Atureyliya 20100106634 in view of Snelgrove 20020058532

Regarding Claim 3, Vormeg and Altureliya disclose the medium of claim 2.

Vormeg does not explicitly disclose

wherein the selected revenue-sharing scheme includes the revenue-sharing scheme that is selected by the second device from the filtered revenue-sharing schemes and confirmed for use by the first device.
Snelgrove is directed a system for negotiating telecommunication service terms.  (Snelgrove, abstract).  Snelgrove discloses that users may negotiate/accept contract terms via mobile devices.  (Snelgrove, para 0025, “One aspect of the invention is broadly defined as a telecommunications system comprising: a First User Interface; a Second User Interface; a telecommunications network interconnecting the First User Interface with the Second User Interface and having at least one transmission means and protocol; the First User Interface having a First User Agent, representing the interests of the First User Interface in negotiating communication between the First User Interface and the Second User Interface; the telecommunications network being administered by a Network Agent, representing the interests of the telecommunications network in negotiating communication between the First User Interface and the Second User Interface; and a Negotiation Manager being operable to: identify participants in a negotiation; implement a negotiation discipline which allows each participant to consider a contract and either accept or revise the contract; and respond to the negotiation being successful by executing the contract.”)  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine Vormeg and Altureylia with the acceptance of Snelgrove with the motivation of executing contracts.  Id.

Regarding claims 12
See prior art rejections of claims 3.

Claims 5,13,15  are rejected under 35 U.S.C. 103 as being unpatentable over Vormweg 9870581 in view of Atureyliya 20100106634 in view of Evans 20150120535

Regarding Claim 5, Vormeg and Altureliya disclose the medium of claim 1.

Vormeg does not explicitly disclose
wherein the revenue- sharing scheme attributes include a triggering threshold that is based on a number of media content downloads at a destination point.
Evans is directed to a media access system.  (Evans, abstract).  Evans discloses that payment to an artist may depend upon a download threshold of content.  (Evans, para 0080, “Turning now to FIG. 5, in various exemplary embodiments, a method 500 for distributing media comprises providing, in a media distribution system (for example, media distribution system 100), content for streaming to a user (step 510). Each time the content is streamed to a user, a streaming counter associated with that content and that user is incremented (step 520). The statutory fees associated with the streaming delivery are paid, for example by the operators of media distribution system 100 (step 530). When the streaming counter associated with the content and a particular user reaches a threshold value (for example, 5 streams, 20 streams, 100 streams, etc.), a payment to the artist is made (step 540) and the content is unlocked in media distribution system 100 so that the user can, if desired, download the content (step 550). If the user downloads the content, a payment associated with the download is made to the artist (step 560).”)  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine Vormeg and Altureylia with the download threshold of Evans with the motivation of paying for content.  Id.

Regarding claims 13,15
See prior art rejections of claims 5.

Claims 7  are rejected under 35 U.S.C. 103 as being unpatentable over Vormweg 9870581 in view of Atureyliya 20100106634 in view of Official Notice

Regarding Claim 7, Vormeg and Altureliya disclose the medium of claim 1.

Vormeg does not explicitly disclose
wherein the revenue- sharing scheme attributes include a cancellation policy.
The examiner takes official notice that it is old and well known for contracts/agreements to contain cancellation clauses.  For example, a Force majeure is a provision in a contract that frees both parties from obligation if an extraordinary event directly prevents one or both parties from performing.  It can be seen that all the claimed elements are taught by Vormeg, Altureliya or Official notice. Cancellation provisions by official notice does not change the functions taught by Vormeg or Altureliya.  Coordinating participants to a project and agreeing on the terms would be performed the same way independent whether the parties agreed on a cancellation provision.  Since the function of the elements in Vormeg, Altureliya and official notice do not interfere with each other the results would be predictable. It would have been obvious to one of ordinary still in the art to include in the system of Vormeg and Altureliya cancellation terms as taught by official notice since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN C CHEIN whose telephone number is (571)270-7985. The examiner can normally be reached Monday-Friday 8am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on (571) 270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLEN C CHEIN/Primary Examiner, Art Unit 3687